id office uilc cca_2013012410115437 ---------- number release date from ------------------- sent thursday date am to --------------------------------------------- cc ------------------------------ subject re request for audit_reconsideration on a case wherer aar filed after tefra form 870-pts are signed we are prohibited by statute from reconsidering the taxpayer's request first of all the form 870-pt is a comprehensive settlement of partnership items unless the agreement is stamped partial agreement and special limiting language is added in accordance with irm the partial agreement language was not added so that partners are fully bound to their settlement i r c c the agreement states that it is binding in the absence of fraud and there was none here if the partners wanted an additiotional deduction they should have raised it during the tefra_audit and should not have agreed to settle all partnership items the subsequent request_for_administrative_adjustment is invalid since the settlement agreements converted the partnership items to nonpartnership_items under sec_6231 removing the partners from the aar procedures see i r c a b and d a sec_6402 also prohibits us from issuing a refund after the period of limitations has expired the one year period under section f has expired and the 6_month deadline for filing a claim related to settled partnership items under section c has also expired
